QUINLAN, J.
An examination of form 460, Practice Book (1934), indicates that the allegations of the present complaint are in compliance therewith. The matter sought to be made more specific pertains more to evidence than factual allegations, and as to that a knowledge of the situation resides necessarily with both parties to the action. The degree of the alleged obstruction is immaterial so far as an injunction is concerned, and when it comes to damages, if any, the evidence will be determinative.
I do not read the allegation of threatened continuance in any other light than the alleged obstructing, being of a continuing nature, is indicative of a threat to continue.
The motion is denied.